DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 32, particularly, the fourth tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current specification does contains written description of the subject matter describing a fourth tube disposed at least partly around the third tube, the fourth tube defining a fourth outlet spaced apart from each of the third inlet and the third outlet, wherein the fourth outlet is in fluid communication with the third outlet of the third tube; wherein the fourth tube receives exhaust gas from the third outlet and redirects the exhaust gas in a second direction opposite the first direction from the third tube outlet to the fourth tube outlet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ostromecki et al. (US 2019/0107019) in view of Pellicone et al. (US 10,161,275).
With respect to claim 32, Ostromecki et al. teach a muffler for use with an engine, the muffler comprising a first tube (Fig.8, Item 322) defining a first inlet (Fig.8, Item 341) and a first outlet (Fig.8, Item 343) spaced apart from the first inlet, wherein the first tube receives exhaust from the engine at the first inlet; a second tube (Fig.8, Item 323) spaced apart from the first tube, the second tube defining a second inlet (Fig.5, Item 345) and a second outlet (Fig.8, Item 347) spaced apart from the second inlet, wherein the second tube receives exhaust from the engine at the second inlet. 
However, Ostromecki et al. fail to disclose a third tube spaced apart from and positioned downstream of the second tube, the third tube defining a third inlet and a third outlet spaced apart from the third inlet, wherein the third tube is in fluid 
On the other hand, Pellicone et al. teach a second tube (Fig.2, Item 130) disposed at least partly around a first tube (Fig.2, Item 140), the second tube defining an outlet.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Pellicnone et al. configuration with the Ostromecki et al. design because it would provide the same gas flow length without increasing the length of the second tube, in this manner the size of the muffler could be optimize without losing acoustic performance.
Regarding the fourth tube, the Examiner considers that it would have been an obvious matter of design choice to employ multiple tubes comprising the obvious configuration of Ostromecki et al. and Pellicone et al. in different places or stages of the muffler because it would tune the muffler to provide a desired and/or optimal acoustic performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held that mere duplication of the essential working parts of a .

 	Allowable Subject Matter
Claims 1 – 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The filed Amendment distinguishes the claimed subject matter of claims 1 – 31 from the cited prior art; therefore, it is considered that the references of the prior art fail to disclose, or suggest any obvious combination of the limitations described in claims 1, 11 or 27.

 Response to Arguments
Applicant’s arguments and amendment filed on 12/15/2021, with respect to 1 – 30 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          February 11, 2022